Cooperation Agreement
 


 
This Cooperation Agreement (“Agreement”) is entered into by and among the
following parties on this 3rd day of July, 2009:
 
 (1)
China Youth Interactive Cultural Media (Beijing) Co., Ltd., a limited liability
company duly established and existing under the laws of the People’s Republic of
China (“PRC” or “China”) with its domicile at 5th Floor, Huaxia Bank Building,
22 Jianguomennei Street, Dongcheng District, Beijing, China (hereinafter,
“CYI”);

 
(2)
China Youth Net Advertising Co. Ltd., a limited liability company duly
established and existing under the laws of the PRC with its domicile at Room
705, 38, Chaowai Street, Chaoyang District, Beijing, China (hereinafter, “CYN
Ads”); and

 
(3)
Youth Media (Hong Kong) Limited, a company duly organized and existing under the
laws of Hong Kong, with its registered address at Level 28, Three Pacific Place,
1 Queen’s Road East, Hong Kong (“YMHK”).

 
(Each a “Party”, and two or more collectively the “Parties”)
 
Whereas,
 
(A)
CYI is a business entity ultimately controlled by China Youth League and is
entrusted by China Youth League to develop, set up and operate a comprehensive
network platform with on-campus students as targeted users and to provide
information and related value-added services through such network under China
Youth League, and CYI has obtained an exclusive authorization from the Movie and
Television Network Center of China Youth League (the “Center”) for that purpose.
Related to that, the Center, which is a also controlled by China Youth League,
has been approved by the PRC State Administration of Radio, Film and Television
(“SARFT”) and issued an Online Video-Audio License (as defined here below) and a
Mobile Network Video-Audio License (as defined here below) by the same authority
for dissemination of video and audio contents through an information network.;

 
(B)
CYN Ads was granted by China Youth Net Technology (Beijing) Co., Ltd. (“CYN”),
which is one of the shareholders of CYI holding 51% of CYI’s total equity
interest, with certain advertising rights to place advertisements through
networks under the auspices of CYN;

 
(C)
YMHK owns or has access to technologies, media contents and other desired
resources that are valuable to the network operated or to be operated by CYI;
and

 
(D)
CYI and YMHK are willing to cooperate with each other with respect to the
aforesaid network and any other business opportunities in related areas;

 
Now, Therefore, after friendly discussions and based on the principles of
equality and mutual benefit, the Parties agree on the following terms and
conditions:
 
1.           Definition and Interpretation
 
1.1           Definition
 
 
1

--------------------------------------------------------------------------------

 
Unless otherwise defined or interpreted in the contexts of this Agreement
capitalized terms used herein shall have the following meanings:
 
 “Affiliate” means, in terms of any Party, any company, corporation,
partnership, joint venture or other entity that directly or indirectly Controls,
is Controlled by or is under common Control with that Party.
 
“Control”, “Controls”, “Controlled” (or any correlative term) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management of a Person, whether through the ownership of voting
securities, by contract, credit arrangement or proxy, as trustee, executor,
agent or otherwise.  For the purpose of this definition, a Person shall be
deemed to Control another Person if such first Person, directly or indirectly,
owns or holds more than 50% of the voting equity interests in such other Person.
 
 “Effective Date” means the execution date of this Agreement.
 
"Intellectual Property Rights” means patents, trade marks, service marks, trade
names, design rights (whether registrable or not), any applications for the
foregoing, copyright and other assignable intellectual property rights (whether
registrable or not) in any country, including but not limited to the format,
layout, and the look and feel of any of the Content.
 
“Campus Network” means video and audio distribution network based on, including
but not limited to, the China Education and Research Network ( “CERN”), the
broadband network infrastructure built in schools, universities and other
education institutions. After the Mobile Campus Network (as defined below in
Clause 2.1.2) is launched, any reference of “Campus Network” under this
Agreement shall also include the reference of the Mobile Campus Network as well,
to the extent possible.
 
“Person” means any natural person, corporation, company, association,
partnership, organization, business, firm, joint venture, trust, unincorporated
organization or any other entity or organization, and shall include any
governmental authority.
 
 “Territory” means the People’s Republic of China (which, for the purpose of
this Agreement, shall not include Hong Kong, Macau and Taiwan).
 
1.2           Interpretation
 
References to an “Exhibit” or a “Schedule” are, unless otherwise specified, to
an exhibit or a schedule attached to this Agreement and references to an
“Article” or a “Clause” are, unless otherwise specified, to one of the articles
or clauses of this Agreement.
 
References to any word in the singular form, if applicable, include the
references to such a word in the plural form, and vice versa.
 
Words importing any particular gender shall include all other genders.
 
The headings in this Agreement are for purposes of easy reference only and shall
not be considered in construing this Agreement.
 
2.
Cooperation and Grant of Rights

 
2.1           The Campus Network
 
 
2

--------------------------------------------------------------------------------

 
2.1.1
CYI on the one side and YMHK on the other side agree to cooperate with each
other to develop, build and operate a fully managed Campus Network. The Center
is holding the Information Network Video-Audio Content Dissemination License
issued by SARFT with the series no. 0105108 (the “Online Video-Audio License”)
and CYI is holding the Telecommunication and Information Service Business
License issued by the Telecommunication Administrative Bureau of Beijing, China
with the series no. 070249 (the “ICP License”), both of which licenses are
required for the setup, development and operation of the Campus Network. The
Center has granted an exclusive authorization to CYI (“the Center’s
Authorization”) to entrust CYI to setup, develop and operate the Campus Network.

 
2.1.2
At the initial stage, the Campus Network is a network that is only accessible on
the campuses of universities and colleges in the Territory. CYI will, by itself
or through any of its Affiliates, launch a mobile network (the “Mobile Campus
Network”) for distribution of student-targeted video-audio contents via mobile
network as soon as practicable after the signing of this Agreement. For that
purpose, the Center is holding an Approval on Mobile Network Video-Audio Content
Dissemination issued by SARFT with the series no. of Guang Ju Wang Zi [2009] No.
5 (the “Mobile Network Video-Audio License”).  CYI and YMHK agree that, upon the
launch of such Mobile Campus Network, CYI and YMHK will expand their cooperation
under this Agreement to such Mobile Campus Network. It is the intention of CYI
and YMHK that later on, upon their mutual agreement, they may expand the Campus
Network in manner permitted and appropriate in law so that it is accessible by
the public via the Internet.

 
2.1.3
The Campus Network will be deployed across a centrally controlled and protected
system and will make use both of proprietary software systems and technologies
controlled by YMHK and its Affiliates and software systems and technologies
controlled by others (the “Technology”). YMHK will license to CYI and will cause
its relevant Affiliates to license to CYI for use by the Campus Network in the
Territory any Technology YMHK or its relevant Affiliate might control and has
the right to license. Related to this, YMHK has established Youth Media
(Beijing) Limited, a wholly-foreign-owned company 100% invested by and owned by
YMHK in Beijing, China (“YMBJ”) to provide to CYI with relevant business,
commercial, operational and technical supports, assistances and services with
respect to the setup, operation, maintenance and expansion of the Campus Network
according to a separate agreement between CYI and YMBJ (the “Commercial and
Technical Services Agreement”).

 
 
It is the agreement of CYI and YMHK that the board of directors of YMBJ shall be
composed of five (5) directors, of which three (3) shall be nominated by YMHK
(and one of them shall be the chairman and legal representative of YMBJ) and the
other two (2) nominated by CYI. Further, the articles of association of YMBJ
shall contain appropriate provisions that certain significant business matters
of YMBJ shall require unanimous approval of all five directors or with
substantially the same effect.

 
 
CYI and YMHK also agree that if requested by CYI, YMBJ shall have a deputy
general manager, the candidate of which shall be nominated by CYI. YHMK and CYI
shall cause and ensure the board of directors and the general manager of YMBJ to
appoint such candidate nominated by CYI from time to time as YMBJ’s deputy
general manager according to the articles of association of YMBJ.

 
 
3

--------------------------------------------------------------------------------

 
2.1.4
The Campus Network will deliver a range of content (the “Content”) from premium
international and domestic entertainment providers that is to be sourced by YMHK
and/or its Affiliates or by CYI or its Affiliates independently or with the help
of YMHK and/or its Affiliates, and it is also anticipated by the Parties that to
the extent permitted by applicable law and beneficial to the Campus Network and
the cooperation contemplated in this Agreements, the Campus Network may also
deliver Content by the end users of the Campus Network, provided that the
Content to be delivered via the Campus Network shall be subject to review and
approval by CYI and relevant authorities of China that are required by
applicable laws, rules and media control policies of China or are otherwise
reasonably believed as necessary or beneficial to the smooth operation of the
Campus Network. All Intellectual Property Rights and other proprietary rights in
any translated, amended, revised or updated Content independent created by YMHK
or any of its Affiliates shall automatically vest in YMHK or its relevant
Affiliate, while YMHK agrees that CYI shall have the right to use such Content
for free on the Campus Network only.

 
2.1.5
It is the intention of the Parties that at the initial stage of the Cooperation,
the Content of the Campus Network (excluding Mobile Campus Network) shall be
advertiser supported and provided free to end users, while the Parties may
explore and discuss in the future to introduce a business model of the Campus
Network under which the end users shall pay fees to view or download the Content
from the Campus Network or access to other services provided by the Campus
Network. The Technology will permit the Campus Network to process the Content
enabling the Content to be served with advertisements. CYI and YMHK contemplate
that a business based on the Campus Network will be established whereby
advertisers will be procured who will pay advertising fees to have their
advertisements placed in or around the Content on the Campus Network. Whereever
possible, advertising on all Content delivered through the Campus Network will
be tracked.

 
2.2
Cooperation

 
2.2.1
In addition to other responsibilities provided in this Agreement, CYI will and
will cause all their Affiliates to:

 
 
(a)
provide all reasonable assistance to assure the legal and smooth operation of
the Campus Network, especially that the Center shall provide all reasonable
assistance to ensure the legal distribution of video-audio contents which can be
accessed via the Campus Network;

 
 
(b)
make all efforts to expand the user base of the Campus Network by entering into
cooperation agreements with universities and colleges for setting up servers in
such universities or colleges;

 
 
(c)
marketing the Campus Network on all current internet sites owned or controlled
by CYN or its Affiliates and provide linked banners and/or menu access of the
Campus Network from the home page for internet sites owned or controlled by CYN
or its Affiliates;

 
 
(d)
make the Campus Network available via CERN, and after the launch of the Mobile
Campus Network, via China Mobile, every day and week of every year, subject,
however, to system-wide downtime, and provide the Campus Network with access to
and use of data centers, bandwidth rates, service code, and channel owned or
controlled by CYI;

 
 
(e)
fully assist YMHK and YMHK Affiliates in protecting its Intellectual Property
Rights and other rights to the full extent permitted in law;

 
 
4

--------------------------------------------------------------------------------

 
 
(f)
be responsible and ensure that all information (including, but not limited to,
the Content) to be disseminated through the Campus Network shall be in compliant
with all applicable legal requirements; and

 
 
(g)
source or create Content for the Campus Network.

 
2.2.2
In addition to other responsibilities provided in this Agreement, YMHK will
and/or cause its relevant Affiliates to, to the extent permitted by applicable
laws:

 
 
(a)
license to CYI for use by the Campus Network in China any Technology they
currently control and have the right to license, according to this Agreement and
any other relevant agreement(s) relating to the cooperation contemplated in this
Agreement;

 
 
(b)
advise on the concept and design of the Campus Network;

 
 
(c)
through YMBJ, provide to CYI with relevant business, commercial, operational and
technical supports, assistances and services with respect to the setup,
operation, maintenance and expansion of the Campus Network, according to the
Commercial and Technical Services Agreement; and

 
 
(d)
source or cause the sourcing of international Content for the Campus Network.

 
2.3           Granting of Rights to YMHK
 
In addition to any other right that is granted by CYI to YMHK under this
Agreement, considering the cooperation contemplated in this Agreement and YMHK’s
support, assistances and services to CYI for the Campus Network, CYI hereby
agrees to exclusively grant YMHK or any third party/parties designated by YMHK
with the following rights during the Term of this Agreement and any renewal
period of the Term:
 
 
(a)
exclusive right to advertise on the Campus Network and to source advertising
business for this purpose;

 
 
(b)
exclusive right to sell and operate the commercial campus marketing events,
provided that CYI’s previous written consents of such events shall be required;

 
 
(c)
right to provide foreign commercial content to the Campus Network (excluding
non-profit, educational content exchange and those contents that are not
permitted to be disseminated through the Campus Network under applicable Chinese
laws);  and

 
 
(d)
enjoy the rights with respect to the setup, operation, maintenance and expansion
of the Campus Network according to the Commercial and Technical Services
Agreement.

 
  2.4           Mobile Campus Network
 
The cooperation between YMHK CYI (or Affiliates of CYI) on Mobile Campus Network
shall be limited to campus related contents, including video-audio contents on
the Campus Network and other contents and advertising rights related to such
contents. YMHK and CYI (or Affiliates of CYI) may further enter into separate
agreement regarding their cooperation on the Mobile Campus Network, if needed.
 
2.5
Confirmation of CYN Ads

 
 
5

--------------------------------------------------------------------------------

 
 
CYN Ads hereby expressly acknowledges and agrees to the cooperation and granting
of rights to YMHK under this Agreement and surrenders whatever rights it has or
may have obtained from CYN, CYI, or any other party regarding the Campus
Network, especially those which are or may be in conflict or compete with, or
may interfere with the exercise of, the rights granted to YMHK under this
Agreement.

 
2.6
Compensation to CYI

 
 
YMHK agrees that as consideration for granting of rights to YMHK under this
Agreement, YMHK will give compensation to CYI side in an amount equal to 20% of
YMBJ’s annual after-tax profits and dividends, if any, as audited by YMBJ’s
independent auditor and which YMHK will obtain from YMBJ for each financial year
of YMBJ during the Term of this Agreement. CYI agrees that YMHK will direct YMBJ
to make such compensation to CYN no later than 30 days after YMBJ’s annual
audited financial statements are duly approved by YMBJ’s board of directors. CYI
and YMHK agree that such compensation constitutes all compensation of any kind
to CYI and its shareholders, employees or Affiliates for this Agreement and the
cooperation contemplated in this Agreement (except for those other payments to
CYI, if any, that are specifically provided in other agreements between CYI,
YMHK and/or YMBJ).

 
 
CYI and CYN Ads agree and acknowledge that (a) the payments and compensation
specifically described in this Agreement and other agreements between relevant
parties in connection with the cooperation project contemplated hereby
constitute and represent full payment, satisfaction and discharge of any and all
amounts CYI and CYN Ads, their shareholders, directors, employees or Affiliates
are entitled to arising out of or in connection with this Agreement and the
cooperation project contemplated by this Agreement, and that (b) the execution
and delivery of this Agreement by CYI and CYN Ads shall operate as a full
release and discharge of any past and present claims among the Parties related
to compensation under this Agreement and other relevant agreements, except for
the specific obligations provided herein and therein.  

 
3.           Other Aspects of the Cooperation
 
3.1           Required Licenses and Approvals
 
CYI undertake that it will cause and ensure the Center will maintain the
validity and effect of the Online Video-Audio License and Mobile Network
Video-Audio License, and continuously authorize and cooperate with CYI on an
exclusive basis for the operation of Campus Network which allows dissemination
of video-audio contents via the Campus Network during the Term of this Agreement
and any renewal period of the Term.
 
CYI undertakes that it will maintain the validity and effect of the ICP License
as well as any other license, permit and consent required for its setup,
operation, maintenance and expansion of the Campus Network during the Term of
this Agreement and any renewal period of the Term, and CYI undertakes that it
will seek and secure all necessary support and assistance in this regard from
its relevant Affiliates.
 
CYI confirms to YMHK that, by obtaining the Mobile Network Video-Audio License,
the Center has successfully obtained the required government approval and
authorization to develop and launch the Mobile Campus Network. CYI undertakes to
further expand the scope of CYI’s ICP License to allow CYI to provide
information services via the Mobile Campus Network.
 
CYI undertakes that it will launch the Mobile Campus Network or cause the Mobile
Campus Network to be launched as soon as practically possible to start the
cooperation with YMHK according to this Agreement.  In case the Mobile Campus
Network is operated by any Affiliate of CYI, CYI shall ensure such Affiliate
acknowledges, accepts and honors all provisions under this Agreement to the
extent it is relevant to the Mobile Campus Network, and upon the request of
YMHK, CYI shall procure such Affiliate to enter into agreement with YMHK for
this purpose.
 
 
6

--------------------------------------------------------------------------------

 
CYI undertakes that it will abide by all applicable laws and regulations
relevant to the operation of the Campus Network and the cooperation under this
Agreement to ensure the legal operation of the Campus Network during the Term of
this Agreement. CYI undertake that, within seven (7) days after the Effective
Date, they will procure (a) a written confirmation from the Center on its
consent and support of the cooperation contemplated in this Agreement and
provide a copy of that to YMHK; and (b) a written confirmation from Wo Er Shi
Tong Technology (Beijing) Co., Ltd., which is the other shareholder of CYN Ads,
on its consent to the granting to YMHK all rights related to advertising
businesses and CYN Ads’s waiver of such rights under this Agreement and provide
a copy to YMHK, if such documents have not been provided to YMHK as of the
Effective Date of this Agreement.
 
CYI further undertakes that it will be responsible to apply to and try its best
effort to obtain all other required approvals, license, permits and
registrations of Chinese governmental or regulatory authorities for the Campus
Network and other businesses that are contemplated in this Agreement or to be
developed and operated by the cooperation of CYI and YMHK.
 
3.2           Expansion of the Coverage of the Campus Network
 
CYI undertakes that, during the Term and any renewal period of the Term, it will
use its best efforts to expand the coverage of the Campus Network in the
Territory by entering into necessary or desirable agreements with schools,
colleges and universities in the Territory, and that, for such purpose, to the
extent necessary, it will cause and ensure any of their Affiliates will provide
necessary assistance to such expansion.
 
3.3           Exclusive Rights Granted to YMHK
 
CYI and CY Ads hereby undertake that during the Term of this Agreement and any
renewal period of the Term:
 
 
(a)
none of them will appoint any other licensee or otherwise delegate any right to
any third person (including any CYN Affiliate) which will in any way influence
or impact the cooperation contemplated by this Agreement or any right that has
been granted to YMHK under this Agreement;

 
 
(b)
none of them will undertake or become involved in any business or activity
which, in the reasonable opinion of YMHK, competes or may compete with the
Campus Network or will in any way influence or impact the cooperation
contemplated by this Agreement or any right that has been granted to YMHK under
this Agreement;

 
 
(c)
they will cause and make sure all their Affiliates, directors, officers and
employees also to be bound by the same obligations set out in Clauses 3.2(a) and
(b) above.

 
3.4           Equity Transfer of CYI
 
It is acknowledged by CYI and YMHK that a person acceptable to them
has  purchased from Guangzhou Zongzhi Digital Science and Technology Co., Ltd.,
who was the original other shareholder of CYI holding 50% of CYI’s total equity
interest, 49% of CYI’s total equity interest and has replaced Guangzhou Zongzhi
Digital Science and Technology Co., Ltd. as a shareholder of CYI.
 
 
7

--------------------------------------------------------------------------------

 
4.           Term and Termination
 
4.1            Term
 
This Agreement shall take effect from the Effective Date and continue in full
force and effect for twenty (20) years thereafter (the “Term”), unless otherwise
terminated in accordance with Clause 4.2.
 
This Agreement may be renewed for an additional term of ten (10) years by notice
in writing given by YMHK to the other Parities at least sixty (60) days prior to
the expiry of the Term, and accordingly the Term will be extended by the said
ten (10) years.
 
4.2           Termination
 
4.2.1
Either CYI on the one side or YMHK on the other side may terminate this
Agreement:

 
 
(a)
if the Commercial and Technical Services Agreement is terminated according to
its terms;

 
 
(b)
if the other side commits a material breach of this Agreement which is not
capable of being remedied;

 
 
(c)
if the other side commits a material breach of this Agreement which is capable
of being remedied but not remedied within thirty (30) days upon receiving
written notice from the non-breaching side requiring remedy; and

 
(d)           if the other side becomes insolvent or bankrupt.
 
4.2.2
Upon termination of the Agreement, CYI shall terminate the transmission of the
Content with immediate effect, and any and all agreements between two or more of
the Parties shall also be terminated immediately.

 
5.           Further Assurance
 
CYI and CYN Ads collectively on the one part and YMHK on the other part agree,
at its own expense, to take any further action and to execute any further
documents or instruments as the other side may reasonably request to give effect
to the transactions contemplated by, and to the terms of, this Agreement and any
other agreement referred to in this Agreement. In particular, and without
limiting the foregoing, the Parties agree to amend this Agreement as may be
necessary to comply with applicable laws, including without limitation the laws
of the PRC.
 
6.           Representations and Warranties
 
6.1           Each Party’s Representations and Warranties
 
Each of the Parties represents and warrants to the others that:
 
 
(a)
It is duly organized and validly existing under the laws of the jurisdiction
where it is incorporated or established and has full legal capacity and power to
enter into and perform this Agreement and any other agreement related to the
cooperation contemplated by this Agreement to which it is a party;

 
 
8

--------------------------------------------------------------------------------

 
 
(b)
its execution, delivery and performance of this Agreement and any other
agreement related to the cooperation contemplated by this Agreement to which it
is a party have been duly authorized by all necessary corporate action required
to be taken by it. This Agreement has been, and each other agreement related to
the cooperation contemplated by this Agreement to which it is a party upon
execution and delivery thereof will have been, duly executed and delivered by
it, and has constituted or will constitute the legal, valid and binding
obligation of it, enforceable against it in accordance with their terms.

 
 
(i)
its execution, delivery and performance of this Agreement and any other
agreement related to the cooperation contemplated by this Agreement to which it
is a party does not and will not:

 
 
(x)
require any authorization, consent, filing, registration or notice of or with
any government agency in the PRC; or

 
 
(y)
result in any violation or breach of any agreement, obligation or order to which
it is a party or to which it is subject.

 
6.2           Further Representations and Warranties of CYI and CYN Ads
 
CYI and CYN Ads hereby further represent and warrant to YMHK that during the
Term and any renewal period of the Term:
 
 
(a)
they are and shall remain entitled to grant to YMHK all rights granted under
this Agreement, free of all third-party liens, claims and encumbrances; and

 
 
(b)
with respect to the granting of the rights to YMHK under this Agreement, they
have acquired all requisite licenses, permissions and clearances from any and
all third parties for YMHK to exercise the rights granted herein.

 
7.           Indemnity
 
7.1
CYI on the one part and YMHK on the other part (each a “Indemnifying Party”)
shall be responsible and liable to fully indemnify the other side, the other
side’s Affiliates, and directors, officers and employees of the other side and
its Affiliates (collectively, the “Indemnitees” and each an “Indemnitee”) and
hold each such Indemnitee harmless from and against any and all costs, expenses,
loss, damages, liabilities, claims and proceedings which may be incurred or
suffered by or taken against each such Indemnitee in relation to:

 
 
(a)
the exercise of the rights granted herein to CYI on the one part or YMHK on the
other part (as the case may be); and

 
 
(b)
any breach by the Indemnifying Party of any provision of this Agreement or any
act, default, omission or negligence of any nature on the part of the
Indemnifying Party and any of their officers, employees or agents and otherwise
howsoever in connection with the rights hereby granted.

 
8.           Non-disclosure
 
8.1
The Parties agree that all information, materials or documents that any Party
has accessed due to the execution and performance of this Agreement or because
of its connection with this Agreement, and which are indicated by the other
Party/Parties to be confidential shall be kept secret and shall not be disclosed
to any third party without the written consent of the relevant other Party.

 
 
9

--------------------------------------------------------------------------------

 
8.2
The Parties agree that no Party shall use the documents, materials or
information obtained from the other Party/Parties for purposes other than those
provided in this Agreement or those necessary or beneficial to the cooperation
contemplated in this Agreement, or provide such documents, materials or
information to any third party, either directly or indirectly.

 
8.3
The above Clauses 8.1 and 8.2 are not applicable to a Party’s disclosure (a) to
its advisors, agents, shareholders, directors or officers, (b) to financial
institutions and banks whose consent or financing will be obtained for the
transaction contemplated hereby, (c) as may be compelled in a judicial or
administrative proceeding or as otherwise required by law (in which case the
disclosing Party shall notify the other Parties in writing promptly thereof),
and (d) as may be required by government or regulatory authorities or stock
exchanges or agencies that have jurisdiction over a Party (or its Affiliate) or
the transaction contemplated hereby (in which case the disclosing Party shall
notify the other Parties in writing promptly thereof).

 
9.           Governing Law and Dispute Resolution
 
9.1           Governing Law
 
The execution, validity, interpretation, performance and dispute resolution of
this Agreement shall be governed by and construed in accordance with the laws of
China (including its conflict of law rules).
 
9.2           Dispute Resolution
 
Any controversies and disputes arising out of or relating to this Agreement,
including, without limitation, any question regarding its existence, validity
(including the validity or scope of this arbitration provision) or termination
(collectively, the “Disputes” and each, a “Dispute”), which cannot be settled
amicably by the Parties within a period of sixty (60) days after a Party’s
written notice to the other Parties on the occurrence of a Dispute, shall be
subject to arbitration by China International Economic and Trade Arbitration
Commission (the “Arbitration Center”) upon application of any Party. The Parties
hereby agree that any and all such Disputes shall be referred to and finally
resolved by arbitration by the Arbitration Center in Beijing, China, applying
the arbitration rules of the Arbitration Center in force as of the date of the
arbitration. If for any reason any provision of this Agreement is found to be
unenforceable, that provision will be enforced to the maximum extent possible to
effect the intent of the Parties, and the remainder of this Agreement will
continue in full force and effect. The arbitration tribunal shall consist of
three (3) arbitrators to be appointed in accordance with arbitration rules of
the Arbitration Center. The place of arbitration shall be Beijing, China, and
the language used in such arbitration, including the language of the decision
and the reasons supporting such decision shall be Chinese and English. The
decision of the arbitration tribunal shall be final and binding upon the Parties
concerned. During the process of the arbitration, the Parties shall continue
their performance of this Agreement, except for the matter(s) under arbitration.
 
 
 
10

--------------------------------------------------------------------------------

 


 
10.
Other Provisions
   
10.1
Entire Agreement
     
This Agreement shall replace the Cooperation Agreement entered into by and among
the same Parties hereto and CYN on May 29, 2008. But this Agreement shall not
have any impact over the effect and validity of the contracts, agreements and
documents entered into or signed by relevant parties for the implementation of
the cooperation contemplated hereunder.
   
10.2
Amendments
     
Any amendments to this Agreement shall be made through written agreements
executed by duly authorized representatives of the Parties.
   
10.3
Severability
     
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
   
10.4
No Waiver
     
Unless waived by writing, failure by a Party to enforce any term of this
Agreement upon another Party’s default under this Agreement shall not be deemed
as a waiver of future enforcement of that or any other term in this Agreement.
Failure or delay of a Party to enforce any of its rights under this Agreement
shall not be deemed as a waiver of such right.
   
10.5
Notices
     
All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing in both Chinese and English and shall
be deemed to have been duly given and made upon being delivered to the recipient
party by recognized courier service, fax transmission (with confirmation of
receipt) for those parties having a fax number listed below or by registered or
certified mail (postage prepaid, return receipt requested), and addressed to the
applicable address set forth below or such other address as may be designated in
writing hereafter by the recipient party:



 
If to CYI:
16th Floor, Changbao Plaza, 1 An Hua Bei Li, Guangqumennei Street, Chongwen
District, Beijing, China
     
Attn: Ouyang Xiangqun
     
Fax no: (86 10) 5133 6877
   
If to CYN Ads:
Room 705, 38, Chaowai Street, Chaoyang District, Beijing, China
     
Attn: Ouyang Xiangqun
     
Fax no: (86 10) 5133 6877
   
If to YMHK:
4143 Glencoe Avenue, Marina Del Rey, California 90292
     
Attn: Jay Rifkin
     
Fax no: (1 310) 651 9629


 
 
11

--------------------------------------------------------------------------------

 
10.6
Successors and Assigns
     
This Agreement shall bind and inure to the benefit of each Party's respective
successors and permitted assigns. Unless otherwise expressly permitted in this
Agreement, no Party shall have the right to assign any of its rights hereunder
or any interest herein without obtaining the prior written consent of the other
Parties, and any purported assignment made without obtaining such written
consent shall be null and void, provided, however, that YMHK may transfer its
rights and obligations hereunder to its Affiliates without the need for consent
from the other Parties.
   
10.7
Language
     
This Agreement is made in both Chinese and English, and both language versions
are equally valid. All exhibits and schedules attached hereto, if any, shall
constitute an inseparable part of this Agreement and have the same force as the
text of this Agreement.
   
10.8
Counterparts
     
This Agreement shall be made in three (3) originals for each language version,
with each Party holding one of them.



 


 
[Signatures on the Following Page]
 
 
12

--------------------------------------------------------------------------------

 
In Witness Whereof, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
 
 
China Youth Interactive Cultural Media (Beijing) Co., Ltd.

 


 
 
By:/s/                                 


 

 


 
 
China Youth Net Advertising Co. Ltd.

 


 
 
By:/s/                                 

 

 


 
 
Youth Media (Hong Kong) Limited

 


 
 
By:/s/                                 

 

 
 


 
 
 
13